NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0925-20
STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JASON MITTLEMAN,

     Defendant-Appellant.
___________________________

                   Argued April 6, 2022 – Decided June 22, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 19-12-1028.

                   Scott M. Welfel, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Scott M. Welfel, on the
                   briefs).

                   Paula Jordao argued the cause for respondent (Robert J.
                   Carroll, Morris County Prosecutor, attorney; Paula
                   Jordao, on the brief).

PER CURIAM
      Defendant Jason Mittleman appeals from an order denying his motion to

compel his admission into the Pretrial Intervention Program (PTI) over the

prosecutor's objection. Because the Law Division correctly determin ed that the

prosecutor's decision was not a patently gross abuse of discretion, we affirm.

      Defendant is a chiropractor. In 2017, he was working at the Denville

Medical and Sports Rehabilitation Center where he stole another doctor's

prescription pad. Over the next twenty-two months, defendant submitted false

prescriptions to obtain thousands of oxycodone pills.

      Defendant's theft and fraud came to light in 2019. During the ensuing

police investigation, defendant admitted he stole the prescription pad,

fraudulently filled out numerous prescriptions, and used those prescriptions to

obtain oxycodone.

      Defendant was indicted for third-degree obtaining oxycodone by fraud,

N.J.S.A. 2C:35-13; third-degree forgery, N.J.S.A. 2C:21-1(a)(3); third-degree

insurance fraud, N.J.S.A. 2C:21-4.6(a)(1); third-degree receiving stolen

property, N.J.S.A. 2C:20-7(a); and fourth-degree tampering with or fabricating

physical evidence, N.J.S.A. 2C:28-6(1).

      Defendant applied for admission into the PTI program.          The Morris

County Prosecutor's Office rejected his application and set forth the reasons for


                                                                           A-0925-20
                                       2
that decision in a February 4, 2020 letter. In that letter, an assistant prosecutor

reviewed the seventeen factors set forth in N.J.S.A. 2C:43-12(e), found ten

aggravating factors, considered several mitigating factors, but determined that

defendant was not a suitable candidate for the PTI program.

      Defendant filed a motion with the Law Division to compel his admission

into PTI over the prosecutor's objection. On August 12, 2020, a Law Division

judge heard arguments on that motion, denied the motion, and set forth the

reason for that decision on the record. That same day, the Law Division judge

entered an order denying defendant's motion to compel his entry into the PTI

program.

      The following month, defendant pled guilty to third-degree insurance

fraud. In accordance with the plea agreement, defendant was sentenced to one

year probation with a condition that he surrender his chiropractic license during

the probationary period. The other charges against defendant were dismissed.

      Defendant now appeals from the order denying his motion to compel his

entry into the PTI program. He argues:

            THE    PROSECUTOR'S    REJECTION   OF
            DEFENDANT'S APPLICATION TO THE PRE-
            TRIAL INTERVENTION PROGRAM WAS AN
            ARBITRARY, PATENT, AND GROSS ABUSE OF
            DISCRETION WHICH MUST BE CORRECTED BY
            THIS COURT.

                                                                             A-0925-20
                                        3
                  A.   The      State's    Rejection    of
                  [Defendant's] PTI Application Was Based
                  On Four Erroneous Factual Assertions And
                  One Speculation With No Basis In The
                  Record.

                  B.    The State Articulated A Per Se
                  Policy     Of      Rejecting      Licensed
                  Professionals Whose Crimes Involved An
                  Exploitation Of Their Licenses Though
                  [Defendant's] Offense Involved No Such
                  Exploitation of His Chiropractor's License.

We reject these arguments because they are not supported by the record.

      PTI "is a diversionary program through which certain offenders are able

to avoid criminal prosecution by receiving early rehabilitative services expected

to deter future criminal behavior." State v. Oguta, 468 N.J. Super. 100, 107

(App. Div. 2021) (quoting State v. Nwobu, 139 N.J. 236, 240 (1995)). The

program is governed by statute and court rule. N.J.S.A. 2C:43-12; R. 3:28-1 to

-10. N.J.S.A. 2C:43-12(e) "sets forth a list of seventeen nonexclusive factors

that prosecutors must consider in connection with a PTI application." Oguta,

468 N.J. Super. at 107 (quoting State v. Johnson, 238 N.J. 119, 128 (2019)).

These statutory factors assist the prosecutor in making "an individualized

assessment of the defendant considering his or her amenability to correction and

potential responsiveness to rehabilitation." State v. Roseman, 221 N.J. 611,


                                                                           A-0925-20
                                       4
621-22 (2015) (internal quotation marks omitted) (quoting State v. Watkins, 193

N.J. 507, 520 (2008)).

      Both the statute and the court rules call for prosecutors to consider the

nature of the offense. See N.J.S.A. 2C:43-12(e)(1); R. 3:28-4(b)(1). "If the

crime was . . . a breach of the public trust where admission to a PTI program

would deprecate the seriousness of [the] crime, the defendant's application

should generally be rejected." R. 3:28-4(b)(1).

      Deciding whether to permit diversion to PTI "is a quintessentially

prosecutorial function."    State v. Wallace, 146 N.J. 576, 582 (1996).

"[P]rosecutors are granted broad discretion to determine if a defendant should

be diverted" to PTI instead of being prosecuted. State v. K.S. 220 N.J. 190, 199

(2015) (citing Wallace, 146 N.J. at 582); see also State v. Negran, 178 N.J. 73,

82 (2003) (stating that courts must "allow prosecutors wide latitude").

Accordingly, "the scope of [judicial] review is severely limited." Negran, 178

N.J. at 82 (citing Nwobu, 139 N.J. at 246). "[T]o overturn a prosecutor's

rejection, a defendant must 'clearly and convincingly establish that the

prosecutor's decision constitutes a patent and gross abuse of discretion.'"

Watkins, 193 N.J. at 520 (quoting State v. Watkins, 390 N.J. Super. 302, 305-

06 (App. Div. 2007)). A patent and gross abuse of discretion is a decision that


                                                                          A-0925-20
                                       5
"has gone so wide of the mark sought to be accomplished by PTI that

fundamental fairness and justice requires judicial intervention." Watkins, 193

N.J. at 520 (quoting Wallace, 146 N.J. at 582-83).

      Defendant first contends that the prosecutor made several inaccurate

factual conclusions in his analysis of the statutory factors. In that regard,

defendant asserts that the prosecutor incorrectly concluded that (1) he stole the

prescription pad instead of obtaining valid prescriptions for mere convenience;

(2) defendant had a prescription for oxycodone after he had been arrested on the

criminal charges; (3) defendant did not suffer from substance abuse; (4)

defendant gave his girlfriend some of the fraudulently obtained oxycodone; and

(5) defendant's use of the oxycodone placed his chiropractic patients at risk.

      Defendant's contentions are either not supported by the record or are

inaccurate descriptions of the prosecutor's position. There is nothing in the

record establishing that defendant had a lawful prescription for oxycodone. The

material fact, which was undisputed, was that defendant fraudulently obtained

oxycodone.

      The prosecutor also considered defendant's use of the oxycodone. In that

regard, the prosecutor noted that defendant claimed he had ceased using

oxycodone voluntarily and, therefore, the State noted that there was no clear


                                                                           A-0925-20
                                        6
demonstration of an addiction that could be better treated through rehabilitative

programs like PTI.

      There is nothing in the record indicating that the State incorrectly believed

that defendant provided oxycodone pills to his girlfriend.           Instead, the

prosecutor in his rejection letter noted that defendant admitted to using his

former girlfriend's name on forged prescriptions so that he could obtain more

prescriptions for himself.     The prosecutor also pointed out that defendant

admitted that sometimes he distributed the oxycodone pills to other individuals.

      Finally, there is nothing in the record supporting defendant's argument

that the State engaged in speculation concerning risk to defendant's patien ts.

Records recovered during the criminal investigation showed that defendant

received fraudulent prescriptions of oxycodone from April 2017 until February

2019. During that same period, he was treating patients. Accordingly, it is not

pure speculation that defendant's unprescribed use of oxycodone could have

placed his patients at risk.

      In short, we reject defendant's arguments concerning factual errors by the

prosecutor because those arguments are not supported by the record. The record

does support that the prosecutor properly considered the relevant statutory

factors and found ten aggravating factors. The prosecutor also noted that there


                                                                             A-0925-20
                                        7
were several mitigating factors, including defendant's lack of a criminal history,

the absence of violence in the commission of the crime, and the absence of

evidence suggesting defendant's involvement with organized crime.             See

N.J.S.A. 2C:43-12(e)(9), (10), and (13).      The prosecutor then weighed the

aggravating factors against the mitigating factors and determined that defendant

should not be admitted into the PTI program. We agree with the Law Division

judge that the prosecutor's determination was not a patent and gross abuse of

discretion.

      Second, defendant argues that the State used a per se policy of rejectin g

licensed professionals whose crimes involved the exploitation of their license.

That contention is also not supported by the record. The prosecutor did not refer

to a per se rule nor did the prosecutor place undue weight on defendant's position

as a licensed chiropractor. Although defendant's employment as a chiropractor

was considered, the prosecutor did not apply a per se rule. Instead, as already

noted, the prosecutor analyzed the criteria under the statute and the related

guidelines.

      Affirmed.




                                                                            A-0925-20
                                        8